Per Curiam:

Only one cause of action was stated and that was for a commission for the sale of the mill under an employment by all the defendants, who were, therefore, properly made parties. The fact that only the owner of the mill signed the contract to convey it did not destroy the liability of Wicks and Barber for the commission due their agents for making the sale. The contract bound the purchaser, and that was sufficient so far as the agents were concerned. The letters objected to were competent to prove the attitude of the purchaser, for which plaintiffs were responsible. There is abundant evidence showing‘individual liability on the part of Wicks and Barber, and this liability is not affected by the fact that the corporation’s demurrer to the evidence was sustained. No objection was made to the abstract furnished or to the title it disclosed, and they can not be questioned now. The court’s instructions are not open to the criticism made upon them. No question of the legal meaning or effect of the contract was submitted to the jury. Whatever the terms or character of the instrument, if the purchaser and Wicks and Barber intended thereby to effect the trade *442the purpose of the agency was then and there accomplished and the commission for making the trade was earned. Other claims of error áre as unsubstantial as those noticed, and the judgment of the district court is affirmed.